DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 46 is rejected under 35 U.S.C. 101 because a computer-readable medium should be a non-transitory computer-readable medium.

35 USC § 112(f)
CLAIM INTERPRETATION
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 35, The claim 35 recite the limitations “means for receiving” and “means for determining” which invoke 35 U.S.C. 112(f).
	Per review of drawings, and specifications, Fig. 2, paragraphs [0045]-[0056] disclose receiver 206 which performs the functionality of receiving.  Per Fig. 2, paragraph [0055] of the specifications, communication component 242 include a DCI detecting component 252 for detecting DCI received from a base station, and/or DCI processing component 254 for processing the DCI to determine one or more parameters for receiving MB communications from the base station.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7, 18-24, 35-41, 47-53, and 64-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., (Pub. No.: US 2019/0223160 A1).

Regarding Claim 1,	 He discloses a method for wireless communication, comprising: (He, Fig. 4, system 400)
receiving downlink control information (DCI) of a DCI format; (He, paragraph, Fig. 4, paragraph [0072] discloses receiver circuitry, further the transceiver circuitry 420 has a receiver which receives downlink control information DCI. The paragraph [0078] discloses DCI format, the DCI format of the compact DCI format used for scheduling the PDSCH to covey RAR, paging, SIBs and SC-MCCH change messages)
determining, based at least in part on a radio network temporary identifier (RNTI) used to scramble the DCI, that the DCI corresponds to multicast and/or broadcast (MB) communications; (He, paragraphs [0078], the DCI format of the compact DCI format be distinguished by dedicated RNTI values, [0079] the paragraph disclose DCI format, RNTI, paragraph [0079] discloses scrambling the DCI, the RNTI value(s) be implicitly encoded with scrambling CRC parity bits of the DCI format or compact DCI format)
determining the DCI format of the DCI corresponding to the MB communications, wherein the DCI format is modified for the MB communications; (He, paragraphs [0078], [0079] disclose DCI formats, [0078] compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs; [0079] DCI format (or compact DCI format with reduced bits relative to standard release 15 DCI format(s) of NR systems)
determining, from the DCI, one or more parameters associated with one or more fields of the modified DCI format for receiving the MB communications; and (He, paragraph [0078]-[0079] disclose DCI formats, [0078] the DCI format of the compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs)
receiving, based on the one or more parameters, the MB communications. (He, paragraph [0078] the DCI format of the compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs, implying that the UE receives the MB communications)
 
Regarding Claim 2,	 He discloses the method of claim 1, wherein a size of the modified DCI format is unchanged. (He, Abstract, DCI format, paragraph [0002], Figs. 6-9 and Figs. 11-13 disclose DCI format, paragraphs [0024]-[0025], paragraphs [0083] and [0085])
 
Regarding Claim 3,	 He discloses the method of claim 1, wherein the one or more parameters are determined based on a configuration that is for multicast only, or is a dedicated configuration shared by unicast and multicast, or is a common configuration shared by unicast and multicast.  (He, paragraph [0083], and paragraphs [0024]-[0025], [0171], [0179] multicast)
 
Regarding Claim 4,	 He discloses the method of claim 3, wherein the one or more fields comprise a frequency domain resource assignment, wherein the one or more parameters comprise a number of resource blocks, and wherein the configuration is a downlink bandwidth part (BWP) configuration.  (He, paragraph [0083], the paragraphs [0036], [0109]-[0112] disclose frequency domain. The paragraph [0037] discloses resource assignment, paragraphs [0036]-[0037] disclose resource blocks, paragraphs [0024], [0036]-[0037], [0108]-[0110], Fig. 12 [0136]-[0138] disclose resource allocation.  The paragraphs [0109], and [0111] disclose BWP)

Regarding Claim 5,	 He discloses the method of claim 3, wherein the one or more fields comprise a time domain resource assignment, wherein the one or more parameters comprise a time domain resource allocation for a physical downlink shared channel (PDSCH), and wherein the configuration is a PDSCH configuration. (He, paragraph [0083], paragraphs [0036], [0100] and [0102] disclose time domain, the paragraph [0037] disclose resource assignment, Abstract, paragraphs [0037], [0039], [0073]-[0085] and other paragraphs disclose PDSCH)
 
Regarding Claim 6,	 He discloses the method of claim 3, wherein the one or more fields comprise a resource indicator for physical uplink control channel (PUCCH), wherein the one or more parameters comprise a PUCCH resource set, and wherein the configuration is a PUCCH configuration. (He, paragraph [0088] discloses PUCCH)
 
Regarding Claim 7,	 He discloses the method of claim 1, wherein the modified DCI format has one or more non-reserved fields as reserved bits.  (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700)

Regarding Claim 18,	 He discloses an apparatus for wireless communication, comprising: (He, Fig. 4, paragraph [0072] system 400)
a transceiver; (He, Fig. 4, paragraph [0072] transceiver 420)
a memory configured to store instructions; and (He, Fig. 4, paragraph [0072] memory 430)
one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: (He, Fig. 4, paragraph [0072], processor(s) 410 memory 430, transceiver 420)
receive downlink control information (DCI) of a DCI format; (He, paragraph, Fig. 4, paragraph [0072] discloses receiver circuitry, further the transceiver circuitry 420 has a receiver which receives downlink control information DCI. The paragraph [0078] discloses DCI format, the DCI format of the compact DCI format used for scheduling the PDSCH to covey RAR, paging, SIBs and SC-MCCH change messages)
determine, based at least in part on a radio network temporary identifier (RNTI) used to scramble the DCI, that the DCI corresponds to multicast and/or broadcast (MB) communications; (He, paragraphs [0078], the DCI format of the compact DCI format be distinguished by dedicated RNTI values, [0079] the paragraph disclose DCI format, RNTI, paragraph [0079] discloses scrambling the DCI, the RNTI value(s) be implicitly encoded with scrambling CRC parity bits of the DCI format or compact DCI format)
determine the DCI format of the DCI corresponding to the MB communications, wherein the DCI format is modified for the MB communications; (He, paragraphs [0078], [0079] disclose DCI formats, [0078] compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs; [0079] DCI format (or compact DCI format with reduced bits relative to standard release 15 DCI format(s) of NR systems)
determine, from the DCI, one or more parameters associated with one or more fields of the modified DCI format for receiving the MB communications; and (He, paragraph [0078]-[0079] disclose DCI formats, [0078] the DCI format of the compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs)
receive, based on the one or more parameters, the MB communications.  (He, paragraph [0078] the DCI format of the compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs, implying that the UE receives the MB communications)

Regarding Claim 19,	 He discloses the apparatus of claim 18, wherein a size of the modified DCI format is unchanged. (He, Abstract, DCI format, paragraph [0002], Figs. 6-9 and Figs. 11-13 disclose DCI format, paragraphs [0024]-[0025], paragraphs [0083] and [0085])
 
Regarding Claim 20,	 He discloses the apparatus of claim 18, wherein the one or more parameters are determined based on a configuration that is for multicast only, or is a dedicated configuration shared by unicast and multicast, or is a common configuration shared by unicast and multicast.  (He, paragraph [0083], and paragraphs [0024]-[0025, [0171], [0179] multicast)
  
Regarding Claim 21,	 He discloses the apparatus of claim 20, wherein the one or more fields comprise a frequency domain resource assignment, wherein the one or more parameters comprise a number of resource blocks, and wherein the configuration is a downlink bandwidth part (BWP) configuration. (He, paragraph [0083], the paragraphs [0036], [0109]-[0112] disclose frequency domain. The paragraph [0037] discloses resource assignment, paragraphs [0036]-[0037] disclose resource blocks, paragraphs [0024], [0036]-[0037], [0108]-[0110], Fig. 12 [0136]-[0138] disclose resource allocation.  The paragraphs [0109], and [0111] disclose BWP)
 
Regarding Claim 22,	 He discloses the apparatus of claim 20, wherein the one or more fields comprise a time domain resource assignment, wherein the one or more parameters comprise a time domain resource allocation for a physical downlink shared channel (PDSCH), and wherein the configuration is a PDSCH configuration.  (He, paragraph [0083], paragraphs [0036], [0100] and [0102] disclose time domain, the paragraph [0037] disclose resource assignment, Abstract, paragraphs [0037], [0039], [0073]-[0085] and other paragraphs disclose PDSCH)

Regarding Claim 23,	 He discloses the apparatus of claim 20, wherein the one or more fields comprise a resource indicator for physical uplink control channel (PUCCH), wherein the one or more parameters comprise a PUCCH resource set, and wherein the configuration is a PUCCH configuration.  (He, paragraph [0088] discloses PUCCH)

Regarding Claim 24,	 He discloses the apparatus of claim 18, wherein the modified DCI format has one or more non-reserved fields as reserved bits. (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700)
 
Regarding Claim 35,	 He discloses an apparatus for wireless communication, comprising: (He, Fig. 4, paragraph [0072] system 400)
 means for receiving downlink control information (DCI) of a DCI format; (He, paragraph, Fig. 4, paragraph [0072] discloses receiver circuitry, further the transceiver circuitry 420 has a receiver which receives downlink control information DCI. The paragraph [0078] discloses DCI format, the DCI format of the compact DCI format used for scheduling the PDSCH to covey RAR, paging, SIBs and SC-MCCH change messages)
 means for determining, based at least in part on a radio network temporary identifier (RNTI) used to scramble the DCI, that the DCI corresponds to multicast and/or broadcast (MB) communications; (He, paragraphs [0078], the DCI format of the compact DCI format be distinguished by dedicated RNTI values, [0079] the paragraph disclose DCI format, RNTI, paragraph [0079] discloses scrambling the DCI, the RNTI value(s) be implicitly encoded with scrambling CRC parity bits of the DCI format or compact DCI format)
means for determining the DCI format of the DCI corresponding to the MB communications, wherein the DCI format is modified for the MB communications;  (He, paragraphs [0078], [0079] disclose DCI formats, [0078] compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs; [0079] DCI format (or compact DCI format with reduced bits relative to standard release 15 DCI format(s) of NR systems)
 means for determining, from the DCI, one or more parameters associated with one or more fields of the modified DCI format for receiving the MB communications; and (He, paragraph [0078]-[0079] disclose DCI formats, [0078] the DCI format of the compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs)
 means for receiving, based on the one or more parameters, the MB communications. (He, paragraph [0078] the DCI format of the compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs, implying that the UE receives the MB communications)
 
Regarding Claim 36,	 He discloses the apparatus of claim 35, wherein a size of the modified DCI format is unchanged. (He, Abstract, DCI format, paragraph [0002], Figs. 6-9 and Figs. 11-13 disclose DCI format, paragraphs [0024]-[0025], paragraphs [0083] and [0085])
  
Regarding Claim 37,	 He discloses the apparatus of claim 35, wherein the one or more parameters are determined based on a configuration that is for multicast only, or is a dedicated configuration shared by unicast and multicast, or is a common configuration shared by unicast and multicast. (He, paragraph [0083], and paragraphs [0024]-[0025, [0171], [0179] multicast)
 
Regarding Claim 38,	 He discloses the apparatus of claim 37, wherein the one or more fields comprise a frequency domain resource assignment, wherein the one or more parameters comprise a number of resource blocks, and wherein the configuration is a downlink bandwidth part (BWP) configuration.  (He, paragraph [0083], the paragraphs [0036], [0109]-[0112] disclose frequency domain. The paragraph [0037] discloses resource assignment, paragraphs [0036]-[0037] disclose resource blocks, paragraphs [0024], [0036]-[0037], [0108]-[0110], Fig. 12 [0136]-[0138] disclose resource allocation.  The paragraphs [0109], and [0111] disclose BWP)
  
Regarding Claim 39,	 He discloses the apparatus of claim 37, wherein the one or more fields comprise a time domain resource assignment, wherein the one or more parameters comprise a time domain resource allocation for a physical downlink shared channel (PDSCH), and wherein the configuration is a PDSCH configuration.  (He, paragraph [0083], paragraphs [0036], [0100] and [0102] disclose time domain, the paragraph [0037] disclose resource assignment, Abstract, paragraphs [0037], [0039], [0073]-[0085] and other paragraphs disclose PDSCH)
  
Regarding Claim 40,	 He discloses the apparatus of claim 37, wherein the one or more fields comprise a resource indicator for physical uplink control channel (PUCCH), wherein the one or more parameters comprise a PUCCH resource set, and wherein the configuration is a PUCCH configuration. (He, paragraph [0088] discloses PUCCH)
 
Regarding Claim 41,	 He discloses the apparatus of claim 35, wherein the modified DCI format has one or more non-reserved fields as reserved bits. (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700)
 
Regarding Claim 47,	 He discloses a method for wireless communication, comprising: (He, Fig. 4, system 400)
 generating downlink control information (DCI) for multicast and/or broadcast (MB) communications using a DCI format, wherein the DCI format is modified for MB communications; (He, [0078]-[0079] DCI format)
scrambling the DCI with a radio network temporary identifier (RNTI) that corresponds to MB communications; (He, paragraphs [0079], [0085], and [0098] scrambling DCI, and RNTI)
transmitting the DCI; and (He, Abstract, DCI transmission, Fig. 5, paragraph [0082] transmitter transmits DCI, paragraphs [0038][0039] PDCCH/EPDCCH be transmitted, paragraph [0074]-[0075] DCI transmission)
transmitting, based on one or more parameters in the DCI, the MB communications. (He, paragraphs [0074]-[0075] DCI transmission)
 
Regarding Claim 48,	 The method of claim 47, wherein a size of the modified DCI format is unchanged. (He, Abstract, DCI format, paragraph [0002], Figs. 6-9 and Figs. 11-13 disclose DCI format, paragraphs [0024]-[0025], paragraphs [0083] and [0085])
 
Regarding Claim 49,	 He discloses the method of claim 47, wherein the one or more parameters are associated with one or more fields of the modified DCI format and are determined based on a configuration that is for multicast only, or is a dedicated configuration shared by unicast and multicast, or is a common configuration shared by unicast and multicast. (He, paragraph [0083], and paragraphs [0024]-[0025, [0171], [0179] multicast)
 
Regarding Claim 50,	 He discloses the method of claim 49, wherein the one or more fields comprise a frequency domain resource assignment, wherein the one or more parameters comprise a number of resource blocks, and wherein the configuration is a downlink bandwidth part (BWP) configuration.  (He, paragraph [0083], the paragraphs [0036], [0109]-[0112] disclose frequency domain. The paragraph [0037] discloses resource assignment, paragraphs [0036]-[0037] disclose resource blocks, paragraphs [0024], [0036]-[0037], [0108]-[0110], Fig. 12 [0136]-[0138] disclose resource allocation.  The paragraphs [0109], and [0111] disclose BWP)

Regarding Claim 51,	 He discloses the method of claim 49, wherein the one or more fields comprise a time domain resource assignment, wherein the one or more parameters comprise a time domain resource allocation for a physical downlink shared channel (PDSCH), and wherein the configuration is a PDSCH configuration.  (He, paragraph [0083], paragraphs [0036], [0100] and [0102] disclose time domain, the paragraph [0037] disclose resource assignment, Abstract, paragraphs [0037], [0039], [0073]-[0085] and other paragraphs disclose PDSCH)
  
Regarding Claim 52,	 He discloses the method of claim 49, wherein the one or more fields comprise a resource indicator for physical uplink control channel (PUCCH), wherein the one or more parameters comprise a PUCCH resource set, and wherein the configuration is a PUCCH configuration.  (He, paragraph [0088] discloses PUCCH)
  
Regarding Claim 53,	 He discloses the method of claim 47, wherein the modified DCI format has one or more non-reserved fields as reserved bits. (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700)
 
Regarding Claim 64,	 He discloses an apparatus for wireless communication, comprising: (He, Fig. 4, system 400)
a transceiver; (He, Fig. 4, paragraph [0072] transceiver 420)
a memory configured to store instructions; and (He, Fig. 4, paragraph [0072] memory 430)
one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: (He, Fig. 4, paragraph [0072], processor(s) 410 memory 430, transceiver 420)
generate downlink control information (DCI) for multicast and/or broadcast (MB) communications using a DCI format, wherein the DCI format is modified for MB communications; (He, [0078]-[0079] DCI format)
scramble the DCI with a radio network temporary identifier (RNTI) that corresponds to MB communications; (He, paragraphs [0079], [0085], and [0098] scrambling DCI, and RNTI)
transmit the DCI; and (He, Abstract, DCI transmission, Fig. 5, paragraph [0082] transmitter transmits DCI, paragraphs [0038][0039] PDCCH/EPDCCH be transmitted, paragraph [0074]-[0075] DCI transmission)
transmit, based on one or more parameters in the DCI, the MB communications. (He, paragraphs [0074]-[0075] DCI transmission)
 
Regarding Claim 65,	 He discloses the apparatus of claim 64, wherein a size of the modified DCI format is unchanged. (He, Abstract, DCI format, paragraph [0002], Figs. 6-9 and Figs. 11-13 disclose DCI format, paragraphs [0024]-[0025], paragraphs [0083] and [0085])
 
Regarding Claim 66,	 He discloses the apparatus of claim 64, wherein the one or more parameters are associated with one or more fields of the modified DCI format and are determined based on a configuration that is for multicast only, or is a dedicated configuration shared by unicast and multicast, or is a common configuration shared by unicast and multicast. (He, paragraph [0083], and paragraphs [0024]-[0025, [0171], [0179] multicast)
 
Regarding Claim 67,	 He discloses the apparatus of claim 66, wherein the one or more fields comprise a frequency domain resource assignment, wherein the one or more parameters comprise a number of resource blocks, and wherein the configuration is a downlink bandwidth part (BWP) configuration. (He, paragraph [0083], the paragraphs [0036], [0109]-[0112] disclose frequency domain. The paragraph [0037] discloses resource assignment, paragraphs [0036]-[0037] disclose resource blocks, paragraphs [0024], [0036]-[0037], [0108]-[0110], Fig. 12 [0136]-[0138] disclose resource allocation.  The paragraphs [0109], and [0111] disclose BWP)
 
Regarding Claim 68,	 He discloses the apparatus of claim 66, wherein the one or more fields comprise a time domain resource assignment, wherein the one or more parameters comprise a time domain resource allocation for a physical downlink shared channel (PDSCH), and wherein the configuration is a PDSCH configuration.  (He, paragraph [0083], paragraphs [0036], [0100] and [0102] disclose time domain, the paragraph [0037] disclose resource assignment, Abstract, paragraphs [0037], [0039], [0073]-[0085] and other paragraphs disclose PDSCH)
  
Regarding Claim 69,	 He discloses the apparatus of claim 66, wherein the one or more fields comprise a resource indicator for physical uplink control channel (PUCCH), wherein the one or more parameters comprise a PUCCH resource set, and wherein the configuration is a PUCCH configuration. (He, paragraph [0088] discloses PUCCH)
 
Regarding Claim 70,	 He discloses the apparatus of claim 64, wherein the modified DCI format has one or more non-reserved fields as reserved bits.  (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700)
  
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 8-13, 15, 25-30, 32, 42-46, 54-59, 61, 71-76, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., (Pub. No.: US 2019/0223160 A1), in view of (3GPP TSG-RAN WG1 Meeting #98bis, Chongqing, China, October 14-20, 2019, R1-1910900, Title: Determination of the number of reserved bits in DCI format 1_0, Source, Ericsson, Current version 15.7.0, now onwards Document Ericsson).
 
Regarding Claim 8,	 He discloses the method of claim 1, wherein the modified DCI format has one or more fields, specifically for MB communications, from reserved bits.  (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700)
	He does not explicitly disclose reserved bits.
	However, Document Ericsson discloses about reserved bits. (Document Ericsson, entire document, page 1, under Reason for change and Clauses affected disclose about reserved bits)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of He before the effective filing date of the claimed invention with that of Document Ericsson so that teachings on reserved bits be included in the method.  The motivation to combine the teachings of Document Ericsson would enable to determine the number of reserved bits. (Document Ericsson, page 1)

Regarding Claim 9,	 The combination of He and Document Ericsson disclose the method of claim 8, wherein the one or more fields comprise a repetition number. (He, Fig. 8, paragraphs [0107] and [0110] disclose set of bit-fields.  Bit-field 800, Bit-field 700, Ericsson, page 2, Document Ericsson discloses about fields, repetition of bits is repetition number)

 Regarding Claim 10,	The combination of He and Document Ericsson disclose the method of claim 1, wherein the DCI format is a fallback DCI format for cell (C)-RNTI, and wherein determining that the DCI corresponds to MB communications is based on determining that the DCI is scrambled with a MB-RNTI or a group (G)-RNTI.  (He, Figs. 7, 9, and paragraphs [0077]-[0085] disclose DCI format, scrambling and RNTI,  He discloses C-RNTI through Fig. 9, [0116]-[0119], [0125]-[0135] disclose different RNTI.  RNTIs are disclosed through various passages in the reference)
  
Regarding Claim 11,	 The combination of He and Document Ericsson disclose the method of claim 10, wherein a field for power control is modified to be reserved.  (He, Fig. 8, paragraphs [0107] and [0110] disclose set of bit-fields.  Bit-field 800, Bit-field 700,  Document Ericsson, the document discloses about fields and about reservation bits for different functionality)
  
Regarding Claim 12,	 The combination of He and Document Ericsson disclose the method of claim 1, wherein the DCI format is a fallback DCI format for paging (P)-RNTI or system information (SI)-RNTI, and wherein determining that the DCI corresponds to MB communications is based on determining that the DCI is scrambled with a P-RNTI or an SI-RNTI and determining that the DCI format is modified include an indicator field to indicate whether the DCI is for MB communications.   (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119, [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI.  [0026], [0085] P-RNTI, [0116] C-RNTI, [0118]-[0119 SI-RNTI, P-RNTI and RA-RNTI, Document Ericsson, page 2, Document discloses UL/SUL indicator or new data indicator-1bit)
 
Regarding Claim 13,	 The combination of He and Document Ericsson disclose the method of claim 12, wherein the indicator field further indicates different types of MB services.  (He, paragraphs [0093]-[0098] disclose indicate/ indicate SC-MCCH or indicate group broadcast, Document Ericsson, page 2, Document discloses UL/SUL indicator or new data indicator-1bit)

Regarding Claim 15,	 The combination of He and Document Ericsson disclose the method of claim 1, wherein the DCI format is a non-fallback DCI format for cell (C)-RNTI, and wherein determining that the DCI corresponds to MB communications is based on determining that the DCI is scrambled with a MB-RNTI. (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119, [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI.  [0026], [0085] P-RNTI, [0116] C-RNTI, [0118]-[0119 SI-RNTI, P-RNTI and RA-RNTI)

Regarding Claim 25,	 The combination of He and Document Ericsson disclose the apparatus of claim 18, wherein the modified DCI format has one or more fields, specifically for MB communications, from reserved bits. (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700, Document Ericsson, whole document, Document discloses about reserved bits)
 
Regarding Claim 26,	 The combination of He and Document Ericsson disclose the apparatus of claim 25, wherein the one or more fields comprise a repetition number.  (He, Fig. 8, paragraphs [0107] and [0110] disclose set of bit-fields.  Bit-field 800, Bit-field 700, Document Ericsson discloses about fields, repetition of bits is repetition number)

Regarding Claim 27,	 The combination of He and Document Ericsson disclose the apparatus of claim 18, wherein the DCI format is a fallback DCI format for cell (C)-RNTI, and wherein the one or more processors (He, Fig. 4, paragraph [0072] one or more processor(s) 410) are configured to determine that the DCI corresponds to MB communications based on determining that the DCI is scrambled with a MB-RNTI or a group (G)-RNTI.  (He, Figs. 7, 9, and paragraphs [0077]-[0085] disclose DCI format, scrambling and RNTI, Figs. 7 and 9 and various passages disclose RNTI.  Fig. 9, paragraphs [0116]-[0119] disclose C-RNTI)
  
Regarding Claim 28,	 The combination of He and Document Ericsson disclose the apparatus of claim 27, wherein a field for power control is modified to be reserved.  (He, Fig. 8, paragraphs [0107] and [0110] disclose set of bit-fields.  Bit-field 800, Bit-field 700,  Document Ericsson, the document discloses about fields and about reservation bits for different functionality)

Regarding Claim 29,	 The combination of He and Document Ericsson disclose the apparatus of claim 18, wherein the DCI format is a fallback DCI format for paging (P)-RNTI or system information (SI)-RNTI, and wherein the one or more processors are configured to determine that the DCI corresponds to MB communications based on determining that the DCI is scrambled with a P-RNTI or an SI- RNTI and determining that the DCI format is modified to include an indicator field to indicate whether the DCI is for MB communications.  (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI.  Paragraphs [0026], [0085] P-RNTI, [0116] C-RNTI, [0118]-[0119] SI-RNTI, P-RNTI and RA-RNTI, Document Ericsson, page 2, the Document discloses about indicator field-1bit)

Regarding Claim 30,	 The combination of He and Document Ericsson disclose the combination of He and Document Ericsson disclose the apparatus of claim 29, wherein the indicator field further indicates different types of MB services. (He, paragraphs [0093]-[0098] disclose indicate/ indicate SC-MCCH or indicate group broadcast, Document Ericsson, page 2, Document discloses UL/SUL indicator or new data indicator-1bit)
 
Regarding Claim 32,	 The combination of He and Document Ericsson disclose the apparatus of claim 18, wherein the DCI format is a non-fallback DCI format for cell (C)-RNTI, and wherein the one or more processors are configured to determine that the DCI corresponds to MB communications based on determining that the DCI is scrambled with a MB-RNTI.  (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI)

Regarding Claim 42,	 The combination of He and Document Ericsson disclose the apparatus of claim 35, wherein the modified DCI format has one or more fields, specifically for MB communications, from reserved bits. (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700, Document Ericsson, whole document, the document discloses and elaborates on various reserved bits)
 
Regarding Claim 43,	 The combination of He and Document Ericsson disclose the apparatus of claim 35, wherein the DCI format is a fallback DCI format for cell (C)-RNTI, and wherein the means for determining that the DCI corresponds to MB communications is based on determining that the DCI is scramble/d with a MB-RNTI or a group (G)-RNTI.  (He, Figs. 7, 9, and paragraphs [0077]-[0085] disclose DCI format, scrambling and RNTI, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI)
  
Regarding Claim 44,	 The combination of He and Document Ericsson disclose the apparatus of claim 35, wherein the DCI format is a fallback DCI format for paging (P)-RNTI or system information (SI)-RNTI, and wherein the means for determining that the DCI corresponds to MB communications is based on determining that the DCI is scrambled with a P-RNTI or an SI-RNTI and determining that the DCI format is modified to include an indicator field to indicate whether the DCI is for MB communications. (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI.  [0026], [0085] P-RNTI, [0116] C-RNTI, [0118]-[0119 SI-RNTI, P-RNTI and RA-RNTI, Document Ericsson, page 2, Document discloses UL/SUL indicator or new data indicator-1bit)
 
Regarding Claim 45,	 The combination of He and Document Ericsson disclose the apparatus of claim 35, wherein the DCI format is a non-fallback DCI format for cell (C)-RNTI, and wherein the means for determining that the DCI corresponds to MB communications is based on determining that the DCI is scrambled with a MB-RNTI. (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI.  [0026], [0085] P-RNTI, [0116] C-RNTI, [0118]-[0119 SI-RNTI, P-RNTI and RA-RNTI)

Regarding Claim 46,	 The combination of He and Document Ericsson discloses a computer-readable medium, comprising code executable by one or more processors for wireless communications, the code comprising code for:  (He, Fig. 4, paragraph [0072] one or more processor(s) 410)
 receiving downlink control information (DCI) of a DCI format; (He, paragraph, Fig. 4, paragraph [0072] discloses receiver circuitry, further the transceiver circuitry 420 has a receiver which receives downlink control information DCI. The paragraph [0078] discloses DCI format, the DCI format of the compact DCI format used for scheduling the PDSCH to covey RAR, paging, SIBs and SC-MCCH change messages)
determining, based at least in part on a radio network temporary identifier (RNTI) used to scramble the DCI, that the DCI corresponds to multicast and/or broadcast (MB) communications; (He, paragraphs [0078], the DCI format of the compact DCI format be distinguished by dedicated RNTI values, [0079] the paragraph disclose DCI format, RNTI, paragraph [0079] discloses scrambling the DCI, the RNTI value(s) be implicitly encoded with scrambling CRC parity bits of the DCI format or compact DCI format)
determining the DCI format of the DCI corresponding to the MB communications, wherein the DCI format is modified for the MB communications; (He, paragraphs [0078], [0079] disclose DCI formats, [0078] compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs; [0079] DCI format (or compact DCI format with reduced bits relative to standard release 15 DCI format(s) of NR systems)
determining, from the DCI, one or more parameters associated with one or more fields of the modified DCI format for receiving the MB communications ; and (He, paragraph [0078]-[0079] disclose DCI formats, [0078] the DCI format of the compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs)
receiving, based on the one or more parameters, the MB communications. (He, paragraph [0078] the DCI format of the compact DCI format used for scheduling the PDSCH to convey RAR, paging, SIBs, implying that the UE receives the MB communications)
 
Regarding Claim 54,	 The combination of He and Document Ericsson disclose the method of claim 47, wherein generating the DCI includes specifying one or more fields, specifically for MB communications, from reserved bits.  (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700, Document Ericsson, whole document is directed towards various reserved bits)
  
Regarding Claim 55,	 The combination of He and Document Ericsson disclose the method of claim 54, wherein the one or more fields comprise a repetition number. (He, Fig. 8, paragraphs [0107] and [0110] disclose set of bit-fields.  Bit-field 800, Bit-field 700, Document Ericsson, page 2, the Document discloses various fields, repetition of bits is repetition number)
 
Regarding Claim 56,	 The combination of He and Document Ericsson disclose the method of claim 47, wherein the DCI format is a fallback DCI format for cell (C)-RNTI, and wherein scrambling the DCI with the RNTI includes scrambling the DCI with a MB-RNTI or a group (G)-RNTI.  (He, Figs. 7, 9, and paragraphs [0077]-[0085] disclose DCI format, scrambling and RNTI, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI)

Regarding Claim 57,	 The combination of He and Document Ericsson disclose the method of claim 56, wherein a field for power control is modified to be reserved. (He, Fig. 8, paragraphs [0107] and [0110] disclose set of bit-fields.  Bit-field 800, Bit-field 700,  Document Ericsson, whole document discloses various fields and reservation bits)
 
Regarding Claim 58,	 The combination of He and Document Ericsson disclose the method of claim 47, wherein the DCI format is a fallback DCI format for paging (P)-RNTI or system information (SI)-RNTI, and wherein scrambling the DCI with the RNTI includes scrambling the DCI with a P-RNTI or an SI-RNTI, and wherein generating the DCI includes specifying an indicator field to indicate whether the DCI is for MB communications. (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119, [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI.  [0026], [0085] P-RNTI, [0116] C-RNTI, [0118]-[0119 SI-RNTI, P-RNTI and RA-RNTI)
 
Regarding Claim 59,	 The combination of He and Document Ericsson disclose the method of claim 58, wherein generating the DCI includes modifying the indicator field to further indicate different types of MB services. (He, paragraphs [0093]-[0098] disclose indicate/ indicate SC-MCCH or indicate group broadcast, Document Ericsson, page 2,  Document discloses indicator field-1bit)

Regarding Claim 61,	 The combination of He and Document Ericsson disclose the method of claim 47, wherein the DCI format is a non-fallback DCI format for cell (C)-RNTI, and wherein scrambling the DCI with the RNTI includes scrambling the DCI with a MB-RNTI. (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119, [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI)
 Regarding Claim 71,	 The combination of He and Document Ericsson disclose the apparatus of claim 64, wherein the one or more processors are configured to generate the DCI at least in part by specifying one or more fields, specifically for MB communications, from reserved bits. (He, paragraphs [0026], [0081], [0085], [0096], [0099] and other paragraphs disclose reserve information bits, Fig. 8, paragraph [0110] discloses about set bit field, bit fields 800, bit fields 700, Document Ericsson, whole document, the Document discloses about various fields and respective reserved bits)
 
Regarding Claim 72,	 The combination of He and Document Ericsson disclose the apparatus of claim 71, wherein the one or more fields comprise a repetition number.  (He, Fig. 8, paragraphs [0107] and [0110] disclose set of bit-fields.  Bit-field 800, Bit-field 700, Document Ericsson, the whole document discloses various fields.  The repetition of bits is repletion number)

Regarding Claim 73,	 The combination of He and Document Ericsson disclose the apparatus of claim 64, wherein the DCI format is a fallback DCI format for cell (C)-RNTI, and wherein scrambling the DCI with the RNTI includes scrambling the DCI with a MB-RNTI or a group (G)-RNTI. (He, Figs. 7, 9, and paragraphs [0077]-[0085] disclose DCI format, scrambling and RNTI, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI)
 
Regarding Claim 74,	 The combination of He and Document Ericsson disclose the apparatus of claim 73, wherein a field for power control is modified to be reserved. (He, Fig. 8, paragraphs [0107] and [0110] disclose set of bit-fields.  Bit-field 800, Bit-field 700,  Document Ericsson, whole document, the Document discloses various fields and various bits reserved or reserved bits)
 
Regarding Claim 75,	 The combination of He and Document Ericsson disclose the apparatus of claim 64, wherein the DCI format is a fallback DCI format for paging (P)-RNTI or system information (SI)-RNTI, and wherein scrambling the DCI with the RNTI includes scrambling the DCI with a P-RNTI or an SI-RNTI, and wherein generating the DCI includes specifying an indicator field to indicate whether the DCI is for MB communications. (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI.  [0026], [0085] P-RNTI, [0116] C-RNTI, [0118]-[0119 SI-RNTI, P-RNTI and RA-RNTI, Document Ericsson, page 2, the Document discloses indicator field-1bit)
 
Regarding Claim 76,	 The combination of He and Document Ericsson disclose the apparatus of claim 75, wherein the one or more processors are configured to generate the DCI at least in part by modifying the indicator field to further indicate different types of multicast services.  (He, paragraphs [0093]-[0098] disclose indicate/ indicate SC-MCCH or indicate group broadcast, Document Ericsson, page 2, the Document discloses indicator field-1bit)
Regarding Claim 78,	 The apparatus of claim 64, wherein the DCI format is a non-fallback DCI format for cell (C)-RNTI, and wherein scrambling the DCI with the RNTI includes scrambling the DCI with a MB-RNTI. (He, Figs. 7, 9, and paragraphs [0010], [0026], [0077]-[0085], [0092]-[0098], Fig. 9, [0116]-[0119], [0125]-[0135] and [0146] disclose RNTI such as C-RNTI, P-RNTI and SI-RNTI.  [0026], [0085] P-RNTI, [0116] C-RNTI, [0118]-[0119 SI-RNTI, P-RNTI and RA-RNTI)
  
12.	Claims 14, 16, 17, 31, 33-34, 60, 62-63, 77, and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., (Pub. No.: US 2019/0223160 A1), and (3GPP TSG-RAN WG1 Meeting #98bis, Chongqing, China, October 14-20, 2019, R1-1910900, Title: Determination of the number of reserved bits in DCI format 1_0, Source, Ericsson, Current version 15.7.0, now onwards Document Ericsson), in view of Yu et al., (Pub. No.: US 2019/0182802 A1).

Regarding Claim 14,	 The combination of He and Document Ericsson disclose the method of claim 12, wherein a type of paging identity or a type of system information block is used in Radio Resource Control to indicate multicast control or data. (He, Abstract, paragraphs [0073]-[0085] and other paragraphs disclose system information block (SIB), paragraphs [0066]-[0069], [0103], and [0151]-[0156] disclose about RRC, paragraphs [0093]-[0098] disclose indicate/ indicate SC-MCCH or indicate group broadcast)
	He and Document Ericsson are not explicit about paging/paging identity and indicate multicast control or data.
	However, Yu discloses about paging/paging identity and indicate multicast control or data. (Yu. Abstract, Fig. 2, paragraphs [0130]-[0164], and Fig. 3, paragraphs [0165]-[0203])
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of He and Document Ericsson before the effective filing date of the claimed invention with that of Yu so that teachings on paging/paging identity and indicate multicast control or data be included in the method.  The motivation to combine the teaching of Yu would enhance the coverage and ensure reliable communication. The power consumption overheads of the user equipment would be reduced, and resource utilization be optimized. (He, Abstract, paragraphs [0002]-[0013])
 
Regarding Claim 16,	 The combination of He, Document Ericsson, and Yu disclose the method of claim 15, wherein one or more fields for a second transport block, antenna ports, or sounding reference signal request are modified to be reserved.  (He, paragraphs [0024], [0101, Fig. 9, [0116]-[0118] disclose transport blocks, Fig. 14, paragraph [0151] discloses MIMO antenna processing, Fig. 6, paragraph [0088] disclose sounding reference signal (SRS), Document Ericsson, Document discloses about fields and bit reservation)
  
Regarding Claim 17,	 The combination of He, Document Ericsson, and Yu disclose the method of claim 1, wherein a flag in radio resource control or multicast control indicates whether one or more fields for hybrid automatic repeat request (HARQ) acknowledgment are indicated in the modified DCI format. (He, paragraphs [0066]-[0069], [0103], and [0151]-[0156] disclose about RRC, paragraph [0152] discloses HARQ, Various figures and passages disclose DCI format,  Document Ericsson, whole document, the Document discloses about various fields, and indicator field-1 bit, Yu, Abstract, Fig. 2, paragraphs [0130]-[0164])
 
Regarding Claim 31,	 The combination of He, Document Ericsson, and Yu disclose the apparatus of claim 29, wherein a type of paging identity or a type of system information block is used in Radio Resource Control to indicate multicast control or data. (He, Abstract, paragraphs [0073]-[0085] and other paragraphs disclose system information block (SIB), paragraphs [0066]-[0069], [0103], and [0151]-[0156] disclose about RRC, paragraphs [0093]-[0098] disclose indicate/ indicate SC-MCCH or indicate group broadcast, Document Ericsson, page 2, the Document discloses indicator field-1bit, Yu, Abstract, Fig. 2, paragraphs [0130]-[0164], and Fig. 3, paragraphs [0165]-[0203] paging/paging identity)
 
Regarding Claim 33,	 The combination of He, Document Ericsson, and Yu disclose the apparatus of claim 32, wherein one or more fields for a second transport block, antenna ports, or sounding reference signal request are modified to be reserved.  (He, paragraphs [0024], [0101, Fig. 9, [0116]-[0118] disclose transport blocks, Fig. 14, paragraph [0151] discloses MIMO antenna processing, Fig. 6, paragraph [0088] disclose sounding reference signal (SRS), Document Ericsson, the Document discloses about reservation/bit reservation)

Regarding Claim 34,	 The combination of He, Document Ericsson, and Yu disclose the apparatus of claim 18, wherein a flag in radio resource control or multicast control indicates whether one or more fields for hybrid automatic repeat request (HARQ) acknowledgment are indicated in the modified DCI format. (He, paragraphs [0066]-[0069], [0103], and [0151]-[0156] disclose about RRC, paragraph [0152] discloses HARQ, Various figures and passages disclose DCI format,  Document Ericsson, page 2, Document discloses about various fields and indicator field-1bit, Yu, Abstract, Fig. 2, paragraphs [0130]-[0164])
 
 Regarding Claim 60,	 The combination of He, Document Ericsson, and Yu disclose the method of claim 58, wherein a type of paging identity or a type of system information block is used in Radio Resource Control to indicate multicast control or data. (He, Abstract, paragraphs [0073]-[0085] and other paragraphs disclose system information block (SIB), paragraphs [0066]-[0069], [0103], and [0151]-[0156] disclose about RRC, paragraphs [0093]-[0098] disclose indicate/ indicate SC-MCCH or indicate group broadcast,  Document Ericsson, the Document discloses indicator-1 bit, Yu, Abstract, Fig. 2, paragraphs [0130]-[0164], and Fig. 3, paragraphs [0165]-[0203] paging/paging identity)

Regarding Claim 62,	 The combination of He, Document Ericsson, and Yu disclose the method of claim 61, wherein generating the DCI includes modifying one or more fields for a second transport block, antenna ports, or sounding reference signal request to be reserved. (He, paragraphs [0024], [0101, Fig. 9, [0116]-[0118] disclose transport blocks, Fig. 14, paragraph [0151] discloses MIMO antenna processing, Fig. 6, paragraph [0088] disclose sounding reference signal (SRS), Document Ericsson, whole document, Document discloses about various fields)
 
Regarding Claim 63,	 The combination of He, Document Ericsson, and Yu disclose the method of claim 47, wherein a flag in radio resource control or multicast control indicates whether one or more fields for hybrid automatic repeat request (HARQ) acknowledgment are indicated in the modified DCI format.  (He, paragraphs [0066]-[0069], [0103], and [0151]-[0156] disclose about RRC, paragraph [0152] discloses HARQ, Various figures and passages disclose DCI format,  Document Ericsson, page 2, Document discloses about various fields and indicator field-1bit, Yu, Abstract, Fig. 2, paragraphs [0130]-[0164])

 Regarding Claim 77,	 The combination of He, Document Ericsson, and Yu disclose the apparatus of claim 75, wherein a type of paging identity or a type of system information block is used in Radio Resource Control to indicate multicast control or data. (He, Abstract, paragraphs [0073]-[0085] and other paragraphs disclose system information block (SIB), paragraphs [0066]-[0069], [0103], and [0151]-[0156] disclose about RRC, paragraphs [0093]-[0098] disclose indicate/ indicate SC-MCCH or indicate group broadcast, Document Ericsson, page 2, Document discloses about various fields and indicator field-1bit, Yu, Abstract, Fig. 2, paragraphs [0130]-[0164], and Fig. 3, paragraphs [0165]-[0203] paging/paging identity)
  
Regarding Claim 79,	 The combination of He, Document Ericsson, and Yu disclose the apparatus of claim 78, wherein the one or more processors are configured to generate the DCI at least in part by modifying one or more fields for a second transport block, antenna ports, or sounding reference signal request to be reserved. (He, paragraphs [0024], [0101], Fig. 9, [0116]-[0118] disclose transport blocks, Fig. 14, paragraph [0151] discloses MIMO antenna processing, Fig. 6, paragraph [0088] disclose sounding reference signal (SRS), Document Ericsson, whole document, Document discloses about various fields and indicator field-1bit)
 
Regarding Claim 80,	 The combination of He, Document Ericsson, and Yu disclose the apparatus of claim 64, wherein a flag in radio resource control or multicast control indicates whether one or more fields for hybrid automatic repeat request (HARQ) acknowledgment are indicated in the modified DCI format.  (He, paragraphs [0066]-[0069], [0103], and [0151]-[0156] disclose about RRC, paragraph [0152] discloses HARQ, Various figures and passages disclose DCI format,  Document Ericsson, page 2, Document discloses about various fields and indicator field-1bit, Yu, Abstract, Fig. 2, paragraphs [0130]-[0164])

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463